Citation Nr: 1142898	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO. 08-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for posttraumatic stress disorder ("PTSD"). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The December 2007 rating decision established service connection for PTSD and assigned an initial 10 percent evaluation. 

In January 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. 

In March 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 


FINDING OF FACT

The evidence establishes that Veteran's PTSD symptoms approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events). 


CONCLUSION OF LAW

The criteria for an initial 30 percent disability evaluation for PTSD are approximated. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. The Veteran originally received VCAA notice in July 2007. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. It provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in December 2007 and May 2010. He testified at a hearing in January 2010. 

This case was remanded in March 2010 so that the Veteran could undergo a VA examination, which he did in May 2010. The RO also obtained additional VA treatment records. Thus, the Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Evaluation Claim

The Veteran contends that his PTSD has increased in severity such that an increased rating is warranted. Because his PTSD symptoms approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss, his claim will be granted. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

PTSD is evaluated under the General Rating Formula for Mental Disorders. Under these criteria a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130. The DSM-IV contains a Global Assessment of Functioning ("GAF") scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Applying these criteria to the facts of the case, the Board finds that the symptoms of the Veteran's PTSD have approximated a 30 percent rating for the entirety of the appellate period. 

The Veteran receives mental health treatment at VA facilities, where he attends individual psychotherapy sessions. In April and May 2007, he reported intrusive thoughts, nightmares, night sweats, waking multiple times per night, being easily startled, and feeling depressed. He denied suicidal and homicidal ideation. His mood was depressed. In April 2007, his judgment and insight were found to be intact. His GAF score was 50.

In June 2007, he met with a VA social worker. He reported increased irritability, jumpiness, and was startled by loud noises. He reported sleep disturbances. He had intrusive thoughts of his stressors but the social worker noted that they "do not disrupt the rest of his day." He was able to watch television coverage of the conflict in Iraq. He enjoyed watching documentaries about the Vietnam War on the History Channel. Fishing was his preferred leisure activity. He reported occasional episodes of depression and problems with concentration. He denied obsessive behavior and panic attacks. The social worked found that the Veteran had "mild symptoms of PTSD."

In July 2007, he reported that his medication provided minimal relief. In August and October 2007, he reported nightmares, night sweats, intrusive thoughts, and flashbacks. In February 2008, he stated that his medications were minimally effective for his depression, anxiety, and startle reaction. He reported intrusive thoughts three to four times per week, sleep disturbance, and flashbacks. He avoided crowds and did not like to talk about the conflict in Iraq. He denied suicidal or homicidal ideation. 

In March 2008, he reported sleep disturbance, nightmares, irritability, decreased interest in activities, alexithymia (a deficiency in understanding, processing, or describing emotions), hypervigilance, and marital conflict. He felt depressed, but was able to enjoy himself. He reported poor concentration, frequent crying, poor self esteem, and feelings of helplessness and hopelessness. He had fleeting suicidal thoughts but no plan or intent. Upon examination his speech content and thought processes were normal. His mood was depressed and his affect was appropriate. He could recall three out of three objects after one minute. His cognition was adequate. His judgment and insight were "fair." 

In June 2008, he reported fleeting thoughts of suicide. He woke up between eight and ten times per night. He had nightmares. He described his concentration as "awful." He could remember three out of three objects after one minute and two out of three after three minutes. His attention and concentration were adequate. His wife stated that he had problems with anger and was verbally abusive. His GAF score was 55. 

In July and August 2008, he reported insomnia and nightmares. His GAF score was 55. In August 2008, his mood was calm and euthymic. His attention and concentration were adequate. His insight and judgment were intact. He denied suicidal and homicidal ideation. 

In October 2008, the Veteran reported poor sleep. His mood was dysthymic and he was grieving after the death of his son. He described severe marital discord. He went to church weekly and sometimes worked as a Eucharistic minister. 

In March 2009, he reported problems staying asleep. He took medication for insomnia and depression. He complained of frequent nighttime waking, excessive daytime sleepiness, and irritability. Upon examination, his thought processes were normal. He was not psychotic. His insight and judgment were intact. His GAF score was 52. In May and June 2009, he changed sleep medications twice. In June 2009, he reported that mirtazepine was better for his sleep. He still had nightmares, but did not wake as frequently. In July 2009 he reported "crazy dreams" and stated that he had good days and bad days with his PTSD symptoms. In October 2009, it was noted that his symptoms were ongoing, but he had "some" relief with medication. 

In addition to his VA mental health care, the Veteran has been afforded two VA examinations. In December 2007, he underwent an initial PTSD examination for the purposes of determining service connection. He was not taking medication at the time of the examination. He reported attending individual therapy once a month with "fair" results. He was close with his family, but was short tempered towards his wife. At the time of the examination, he had more friends in the retirement community than he did while raising a family. His main leisure activity was fishing. He denied suicide attempts and episodes of violence. He described himself as absent minded. He woke six to eight times each night. 

Upon examination, his psychomotor activity, speech content, and thought processes were unremarkable. His mood was depressed. His attention, judgment, and insight were intact. He did not display inappropriate behavior. He denied obsessive or ritualistic behavior, panic attacks, suicidal ideation, and homicidal ideation. His impulse control was "fair." His remote memory was normal and his recent and immediate memory were "mildly impaired." The examiner concluded that the Veteran's symptoms were chronic. His daily symptoms were depression, a short tempter, marital discord, and sleep impairment. His GAF score was 58. The examiner stated that PTSD impacted his family relations because it caused marital discord; it impacted his mood because he had feelings of guilt, depression, and anger; and that it impaired his thinking because he was preoccupied with intrusive memories. PTSD did not impair his judgment. 

As directed by the March 2010 remand, the Veteran underwent a second VA examination in May 2010. He reported taking medication for sleep disturbance and that his sleep problems had worsened over the last three years. He attended individual psychotherapy with good effectiveness. He felt positive about his treatment overall, but "old feelings" reoccurred. He reported irritability, nightmares, and daily episodes of crying. 

The examiner stated that the Veteran's "situation is not significantly changed" since his December 2007 examination. He had been married for 48 years but described his marriage as troubled. He described himself as a loner and did not socialize often with family or friends. His two adult children lived nearby but they did not visit very often. He attended large family gatherings on holidays. He had one friend whom he talked to on the phone once a week. He described his daily activity as "piddl[ing] around the house." He closed his lawn business the previous year due to physical limitations. He went to church once a week and he and his wife went out a few times a month. He enjoyed fishing and traveled to Florida for six months out of the year to live by himself in his camper. He went to his high school reunion every year, and occasionally went to dinner with his classmates. 

Upon examination, his psychomotor activity, speech content, and thought processes were unremarkable. His mood was good and his affect was appropriate. His attention, judgment, and insight were intact. The examiner concluded that there was no ritualistic or obsessive behavior and that the Veteran did not experience panic attacks. His remote, recent, and immediate memory were normal, but the Veteran reported being very forgetful. The examiner found that the Veteran had persistent intrusive thoughts of his stressors, feelings of estrangement and detachment from others, and increased arousal in the form of sleep disturbance. The symptoms were described as chronic, but the examiner noted that there was no change in the Veteran's functional status or quality of life since the previous VA examination in December 2007. A GAF score of 55 was assigned. 

The examiner concluded that "PTSD is a factor in [the Veteran's] mood and interpersonal issues. He reports some increased restlessness in sleep, but otherwise there has been no significant change in the overall situation since [the December 2007 VA examination]." The Veteran's PTSD caused deficiencies in mood because he was irritable, and in family relations because he had no close relationships, but it did not impair judgment, thinking, or work ability. 

Reviewing the evidence of record, the Veteran's PTSD symptoms more closely approximate the criteria for a 30 percent evaluation for the entirety of the appeals period. He takes continuous medication for control of his symptoms, but has reported to his health care providers that it is not completely effective. The record clearly shows that he experiences chronic sleep disturbance in the form of difficulty falling asleep, difficulty staying asleep, night sweats, and nightmares. He has tried more than one sleep medication and has not achieved complete relief from these symptoms. He has had subjective complaints of forgetfulness and in December 2007, a VA examiner described his recent and immediate memory as "mildly impaired." His mood, although improved at his May 2010 examination, has been predominantly described as depressed or anxious. Further, his PTSD clearly interferes with his family relations in the form of marital stress and isolation from his children. The Veteran prefers to be alone, and travels by himself to Florida to live alone in his camper six months out of the year. His GAF scores have ranged from 50 to 58, indicating moderate to severe symptoms. For these reasons, his PTSD symptoms more closely approximate a 30 percent evaluation for the entirety of the appeals period. 38 C.F.R. § 4.130. The preponderance of the evidence is in favor of the Veteran's claim. Affording him the benefit of the doubt, to this extent, the appeal is granted. See 38 U.S.C.A. § 5107(b).

However, at no time during the appeal period has the Veteran shown symptoms warranting a 50 percent evaluation. He has continuously shown appropriate affect and his speech content has not been abnormal at any time. He has consistently denied experiencing panic attacks. Further, his judgment and insight are not affected by his PTSD. In June 2007, a VA social worker noted that although the Veteran had intrusive thoughts of his stressors, they did not disrupt the rest of his day. With the exception of the December 2007 examiner who concluded that the Veteran's thinking was impaired because he was preoccupied with intrusive memories, his thought processes have consistently been normal. 

During his testimony, the Veteran spoke clearly, and he was directed and fully cognizant of the proceedings. His speech was by no means illogical, obscure or irrelevant - all factors which if present could support a 70 percent evaluation. While the Veteran has had reported periodic thoughts of suicide, ideation has not been noted to the extent that the Board may find "occupational and social impairment in most areas," which also warrant a 70 percent rating. He nonetheless appears able to function on his own both minimally socially and the May 2010 examiner found that the his PTSD symptoms did not interfere with his work ability. His worst GAF score was 50, indicting severe symptoms. However, this was a single occurrence in April 2007. Although GAF scores are one of the medical findings employed in a rating determination, the score assigned does not determine the disability rating VA assigns. See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

The preponderance of the evidence is against a finding that a 50 percent evaluation is appropriate and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran has not met the requirements for a higher rating in excess of 30 percent at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD, including sleep disturbance, depressed mood, interference with family relations, and subjective complaints of mild memory impairment, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 




Total Rating Based Upon Individual Unemployability (TDIU)

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. 

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's PTSD has caused unemployability. At his May 2010 examination, the examiner stated that the Veteran functioned well at his long term job and provided consistent support for his family. The Veteran reported in May 2010 that he closed his lawn care businesses due to physical limitations. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A 30 percent evaluation for PTSD is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


